Title: Charles G. Paleske to Thomas Jefferson, 27 November 1812
From: Paleske, Charles G.
To: Jefferson, Thomas


          Sir Philadelphia November 27th 1812 
           I feel it a duty as a just tribute to Your foresight and patriotism, to inclose the first printed copy of the report of the Board of managers of the Union canal company of Pennsylvania, and their Memorial intended to be presented by me next month to our Legislature, and anticipate the benefit, our country will derive from Your cooperation in the Administration, and the promotion of internal improvements.—
          Expecting to remain at Harrisburg from the 7th for about ten days—and after New Year as long as may be necessary, it would no doubt promote the application in a great degree to be honoured with Your sentiments on the subject.—
          I have the honor to be with great respect and consideration
          Sir Your obedt ServtCharles G: Paleske
        